United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 12, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-40411
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MONICA RAYSHELL JONES,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                    USDC No. 1:05-CR-101-ALL
                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Monica

Rayshell Jones has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Jones has received a copy of counsel’s motion and brief but has

not filed a response.    The Government has moved to dismiss the

appeal based on Jones’s appeal waiver.

     Our independent review of the record and counsel’s brief

discloses no nonfrivolous issue for appeal.    Counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40411
                                -2-

responsibilities, and the APPEAL IS DISMISSED.   See 5TH CIR.

R. 42.2.   Accordingly, the Government’s motion to dismiss the

appeal is DENIED.